     Case 6:20-cv-00147-JCB Document 1 Filed 03/24/20 Page 1 of 4 PageID #: 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

STEPHANIE GENEVA,                                        §
                                                         §
        Plaintiff                                        §
                                                         §
v.                                                       §       CIVIL ACTION NO.__________
                                                         §
U. T. HEALTH EAST TEXAS,                                 §
                                                         §
        Defendant                                        §

                                  COMPLAINT AND JURY DEMAND

        TO THE HONORABLE UNITED STATES DISTRICT COURT:

                                                    I.         PARTIES

     1. Geneva is a resident of Henderson County, Texas. U.T. Health East Texas (“UTHET”) is a

        private hospital.

                                       II.           SERVICE OF PROCESS

     2. UTHET may be served by delivering a copy hereof, together with summons, to its Chief

        Executive Officer, Scott Campbell, at his office, 2000 S. Palestine, St., Athens, Texas

        75751.

                                             III.            JURISDICTION

     3. (a)      Subject Matter

        This Court has jurisdiction under 42 U.S.C. § 2000e – 3a, the anti-retaliation provision of

        Title VII of the Civil Rights Act of 1964.

        (b)      In personum

        This Court has in personum jurisdiction because UTHET does business in Texas.


                                                                                                 1
Case 6:20-cv-00147-JCB Document 1 Filed 03/24/20 Page 2 of 4 PageID #: 2



                                        IV.     VENUE

4. Venue is proper in the Eastern District of Texas under 28 U.S.C. § 1391 (b) (1) because

   UTHET resides in Henderson County, Texas which is in the Tyler Division of the Eastern

   District of Texas.

                                         V.      FACTS

5. Geneva was wrongfully terminated by UTHET on November 18, 2019. The termination

   was wrongful because it was accomplished by UTHET in retaliation for Geneva having

   filed an ethics complaint on the same day as her termination against Robert Mundon,

   the Emergency Room Director of UTHET, as well as Christina Logan, a fellow nurse.

6. Geneva has received her right to sue letter mailed on February 18, 2020 and this suit is

   being timely filed on the basis of that date; accordingly, this suit is time, and Geneva has

   exhausted her administrative remedies.

7. Geneva was a nurse in the Emergency Room of UTHET. Geneva worked there eleven

   years and had good reviews. The false reason claimed by UTHET was that Geneva had

   harassed a patient. She had never harassed a patient. Thus the reason given by UTHET

   was completely pretextual. The real reason was illegal retaliation for having filed the

   ethics complaint against Mundon and Logan. Geneva was legitimately bringing things

   up that were not right. UTHET is responsible for the conduct of Mundon and Logan

   under the doctrine of respondeat superior.

                                VI.     CAUSE OF ACTION

8. Geneva restates the above.         The conduct of UTHET was in violation of the anti-

   retaliation provision of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e – 3a.



                                                                                                 2
Case 6:20-cv-00147-JCB Document 1 Filed 03/24/20 Page 3 of 4 PageID #: 3



                            VII.       COMPENSATORY DAMAGES

9. Geneva has suffered compensatory damages of three types: (1) back pay; (2) value of

   paid time off; and (3) emotional distress, mental anguish, and reduced ability to enjoy

   life. Category (1) has damages of at least $19,500; category (2) is $2,438; category (3)

   damages are inherently unliquidated and are subject to the discretion of the jury.

   Geneva has suffered severe emotional distress; as a result of the conduct of UTHET and

   its authorized agents, she has to take fluoxetine and has developed attention deficit

   hyperactivity disorder. Geneva expects this sort of compensatory damages to amount

   to $300,000. Geneva requests judgment for all of her compensatory damages.

                               VIII.     EXEMPLARY DAMAGES

10. Because the conduct of UTHET was malicious and intentional, Geneva will be entitled to

   an award of exemplary damages. Geneva requests judgment the maximum amount of

   exemplary damages authorized by Tex. Civ. Prac. & Rem. Code, § 41.008.

                                   IX.        ATTORNEYS’ FEES

11. Under the federal statute cited above, Geneva will be entitled to an award of attorneys’

   fees. It is estimated that these will amount to $80,000 through the jury trial; $60,000 in

   the event of appeal to the court of appeals, and an additional $60,000 in the event

   review is sought in the Supreme Court of the United States. Geneva requests judgment

   for same.

                                         X.       PRAYER

       Geneva requests (1) that UTHET be served or otherwise suffer default; (2) that she

   be awarded all compensatory damages requested above; (3) that she be awarded the



                                                                                           3
Case 6:20-cv-00147-JCB Document 1 Filed 03/24/20 Page 4 of 4 PageID #: 4



   exemplary (or punitive) damages requested hereinabove in order to deter UTHET and

   other persons and entities of similar ilk from engaging in such outrageous conduct in the

   future; (4) that she be awarded the attorneys’ fees requested above; (5) that she be

   awarded her costs and such pre-judgment and post-judgment interest as are allowable

   by law; and (6) that she be awarded such other further relief, whether general or special,

   at law or in equity, to which she may show herself to be justly entitled.



                                         Respectfully submitted,

                                         By/s/Dan S. Boyd
                                         Dan S. Boyd
                                         State Bar No. 02765500
                                         BOYD & STAPLETON
                                         P.O. Box 803596
                                         Dallas, Texas 75380
                                         dan@boydstap.com
                                         Tel.    (214)478-0152
                                         Fax: (214)481-1878
                                         Web www.boydstap.com

                                   XI.     JURY DEMAND

      Pursuant to Fed. R. Civ. P. 38 (b), Geneva demands trial by jury on all issues.




                                                                                           4
